Title: Credentials of the Massachusetts Delegates to the Continental Congress, 6 February 1775
From: Adams, John,Lincoln, Benjamin,Massachusetts Provincial Congress
To: 


     
      In provincial Congress Cambridge Feby. 6th 1775
     
     Resolved, that the Hon. John Hancock Hon. Thomas Cushing Esquires Mr. Samuel Adams, John Adams, and Robert Treat Pain Esquires appointed by the last provincial Congress “to represent this Colony on the 10th of May next or sooner if necessary, at the American Congress, to be held at Philadelphia” be and they hereby are, authorized and impowered “with the Delegates from the other American Colonies” to Adjourn from time to time and place to place as shall be judged necessary; and to continue in being as Delegates for this Colony, untill the Thirty first day of December next ensuing and no longer.
     
      A true Copy of Record
      Benjamin Lincoln Secretary
     
     
     P. S. enclosed is a Letter received last night from Mr. Higginson of Sept. 15. which I recommend to the Consideration of the heads of Departments
     John Adams
    